DETAILED ACTION
This is an office action on the merits in response to the communication filed on 7/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-23 are pending and are considered in this office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over claims 1-22 of copending Application No. 17/867921 (Quigley) in view of Tsagkarakis, George, "The Six Dragons Reveal Mind-Blowing Crafting on The Blockchain", egamers.io, https://egamers.io/the-six-dragons-reveal-mind-blowing-crafting-on-the-blockchain/, November 15, 2019 (Tsagkarakis).
This is a provisional nonstatutory double patenting rejection.
Quigley, as shown in the following tables, discloses the following limitations:
Current application 17/865,866
Co-pending application 17/867,921
Claim 1
Claim 1
executing, by a set of one or more node devices, a crafting smart contract that corresponds to
a specific collection of NFTs having a plurality of different types of NFTs, wherein the crafting smart
contract includes a plurality of different crafting recipes that each respectively define a combination
of one or more types of NFTs and an amount of each of the one or more types of NFTs that, when
received by the crafting smart contract from a respective user account on a distributed ledger, trigger
the awarding of a new NFT of a different type from the one or more types of NFTs defined in the
respective crafting recipe to the respective user account on the distributed ledger
executing, by a set of one or more node devices, a crafting smart contract that corresponds to
a specific collection of NFTs having a plurality of different types of NFTs, wherein the crafting smart
contract includes a plurality of different crafting recipes that each respectively define a combination
of one or more types of NFTs and an amount of each of the one or more types of NFTs that, when
received by the crafting smart contract from a respective user account on a distributed ledger, trigger
the awarding of a new NFT of a different type from the one or more types of NFTs defined in the
respective crafting recipe to the respective user account on the distributed ledger
receiving, by the crafting smart contract, a crafting request from a user device associated with
a user, the crafting request indicating a set of owned NFTs that are owned by the user, wherein each
one of the set of owned NFTs is from the specific collection of NFTs and has a respective set of
attributes that include a template identifier that indicates a type of the owned NFT and a token
identifier that uniquely identifies the owned NFT
receiving, by the crafting smart contract, a crafting request from a user device associated with
a user, the crafting request indicating a set of owned NFTs that are owned by the user, wherein each
one of the set of owned NFTs is from the specific collection of NFTs and has a respective set of
attributes that include a template identifier that indicates a type of the owned NFT and a token
identifier that uniquely identifies the owned NFT
determining, by the crafting smart contract, a specified type of NFT from the collection of
NFTs to award the user based on the set of owned NFTs indicated in the crafting request and a crafting
recipe of the plurality of crafting recipes corresponding to the set of owned NFTs
determining, by the crafting smart contract, a crafting recipe of the plurality of different
crafting recipes that is implicated by the set of owned NFTs, wherein the crafting recipe defines two
or more different types of NFTs that can be awarded from the crafting recipe and, for each of the two
or more different types of NFTs, a respective probability that the different type of NFT is awarded to
the user;
crafting, by the crafting smart contract, a new unique NFT of the specified type of NFT
crafting, by the crafting smart contract, a new unique NFT of the specified type of NFT
assigning, by the crafting smart contract, the new unique NFT to a user account of the user on
the distributed ledger
assigning, by the crafting smart contract, the new unique NFT to a user account of the user on
the distributed ledger
Claim 15
crafting the new unique NFT includes randomly selecting the
new unique NFT from a set of pre-minted NFTs of the specified type
randomly determining, by the crafting smart contract, a specified type of NFT from the two or
more different types of NFTs based on the crafting recipe corresponding to the set of owned NFTs


Although the claims at issue are not identical, they are patentably distinct from each other because the scope of claim 1 of the present application is broader than and fully encompasses the species claimed in claim 1 of the copending Application No. 17/867921, in which they have common limitations and the same inventive entity.  The narrower claim(s) in the copending application anticipate the broader claim(s) of the present application because a species always anticipates a genus.  In particular, claim 1 of the copending application is narrower by further including the limitation of 1) for each of the two or more different types of NFTs, a respective probability that the different type of NFT is awarded to
the user; 2) “randomly determining, by the crafting smart contract, a specified type of NFT from the two or more different types of NFTs based on the crafting recipe corresponding to the set of owned NFTs”.  
Therefore, this is a provisional nonstatutory double patenting-anticipatory rejection.

Quigley does not explicitly teach, however, Tsagkarakis teaches,
for each of the two or more different types of NFTs, a respective probability that the different type of NFT is awarded to the user (page 3 “Stats are randomly assigned during the creation by a possible range of stats based on the rarity level and the item type”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Tsagkarakis in Quigley since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the references are analogous art in the field of NFT crafting and probability determination in NFT crafting improves NFT crafting by predicting features in the progeny NFT.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method directed towards an abstract idea of the grouping certain methods of organizing human activity, specifically within the recognized subgrouping of commercial or legal interactions. This judicial exception is not integrated into a practical application because the claims are directed toward generally linking the use of the abstract idea to the particular technologies and fields of use for distributed ledger/blockchain and smart contracts. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely either append conventional, well-understood, and routine activities previously known to the industry to the abstract idea at a high level of generality or, otherwise, generally link the use of the abstract idea to the novel technological environment wherein distributed ledger/blockchain and smart contracts operate. The specific analysis for the rejection can be found below.
Claims 1-23 are drawn to methods or, more specifically, processes which are among the four patentable statutory categories. These methods are directed to the abstract idea of utilizing contracts to facilitate the exchange of non-fungible tokens. The methods employ the use of smart contracts within the distributed ledger/blockchain technological environment for this facilitation. Claim 1 is the only independent method claim in the application. The following analysis applies the necessary tests to support the prior conclusions. 
Claim 1 - The claim is directed to an abstract idea without significantly more. The claim recites limitations including “executing, …, … that corresponds to a specific collection of NFTs having a plurality of different types of NFTs … trigger the awarding of a new NFT of a different type from the one or more types of NFTs defined in the respective crafting recipe to the respective user account on …”, “receiving, …, a crafting request from … associated with a user, the crafting request indicating a set of owned NFTs that are owned by the user …”, “determining, …, a crafting recipe of the plurality of different crafting recipes that is implicated by the set of owned NFTs”, “randomly determining, …, a specified type of NFT from the two or more different types of NFTs based on the crafting recipe corresponding to the set of owned NFTs”, “crafting, …, a new unique NFT of the specified type of NFT” “assigning, …, the new unique NFT to a user account of the user on the distributed ledger”.  These limitations amount to what would be described as the fundamental steps of an exchange or sales contract, which is firmly within the abstract idea grouping including certain methods of organizing human activity and sub-grouping including commercial and/or legal interactions. 
The underlying abstract idea of the claim is not considered to be integrated into a practical application because the additional limitations, individually or as a whole, do not go beyond either merely reciting instructions to generally link the use of the abstract idea to the particular technological environment of distributed ledger/blockchain and smart contracts. Specifically
The limitation for deploying a smart contract into a distributed ledger/blockchain fall under the category of mere instructions to apply the abstract idea on a general computer. Deploying code that can generically perform the activity to a generalized computer environment clearly falls within this category.
The limitation where the smart contract crafting/assigning a NFT using a distributed ledger/blockchain transaction would fall under the categories of mere instructions to apply the abstract idea on a general computer and insignificant extra-solution activity recognized as mere data gathering. Crafting/assigning an available NFT is merely data gathering, as it would be considered part of the necessary data required for the abstract idea in any implementation. The smart contract transaction performing this steps is, itself, just an instruction to perform this portion of the abstract idea in a generalized computing environment.
As a whole, the method generally links the abstract ideas of determining a NFT and facilitating their sale/exchange to the novel technological environment peculiar to blockchains and smart contracts. Limiting the use of an abstract idea to a specific technological environment is considered an insignificant limitation that cannot integrate the abstract idea into a practical application on its own.

Because the claim is directed to an abstract idea that has not been integrated into a practical application, we must determine whether the claim amounts to significantly more than the underlying abstract idea. This determination builds upon previous findings of the individual elements and the combination of elements as a whole. In addition to the previous analysis of the limitations, each of the individual elements would be considered a well-understood, routine, and conventional to one of ordinary skill in the blockchain and/or smart contract industries. This conclusion is supported by the lack of specificity and generalized functional language where the Applicant calls for use of the smart contract operations and blockchain transactions. The Applicant does not claim to have invented any of the invoked Smart Contract functions and the provided description of Smart Contracts indicates their implementation through legacy programming languages with known capabilities.  As an ordered combination, we would also conclude that the claimed combination would be well- understood, routine, and conventional within the relevant industries.  Viewed as a whole, the combination of elements recited in the claims merely describe the concepts of digital asset management using computer technology (e.g. a central processing unit, see specification as filed, ¶ 687). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f), & (h)).

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claim 2-5 and 13-17 are also directed to abstract idea and are further narrowed by limitation, for example “verifying that the set of owned NFTs are valid and owned by the user” in claim 2; “determining a type of each owned NFT in the set of NFTs and determining the crafting recipe corresponding to the type of each owned NFT and a quantity of each type of owned NFT” in claim 3; “burning, by the crafting smart contract, the set of owned NFT such that the owned NFTs are no longer owned by the user and are no longer transferrable” in claim 4; “burning the set of NFTs comprises assigning each of the set of owned NFTs to a burner account on the distributed ledger“ in claim5, all of these limitations would be considered insignificant extra-solution activity, because these steps would be considered well-understood, routine, and conventional within the blockchain and smart contract industries. Therefore these limitations would still fall into the same groupings of Mental process/certain Methods of Organizing Human Activity. 
Claims 6-12 and 18-23 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as what would NFT/digital asset entail, what would be the crafting request, what is distributed ledger, etc.  While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Lack of Algorithm
The claim 1 recites the following limitations “determining, by the crafting smart contract, a specified type of NFT from the collection of NFTs to aware the user…..and a crafting recipe of the plurality of crafting recipes. …”, “crafting, by the crafting smart contract, a new unique NFT …”, “assigning, by the crafting smart contract, the new unique NFT …”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, claim 1 recites determining, crafting, and assigning by the crafting smart contract. However, Applicant’s specification fails to disclose how the smart contract is determining, crafting and assigning (i.e. what hardware structure/entity performs the actions).  The specification does not provide support for what entity performs the actions. ¶ 247 of the specification as filed states “The ledger management system I 04 may effectuate the transaction by assigning a token” without stating what entity performs the actions associated with the smart contract. Therefore, one of ordinary skill would not know how Applicant intended the function of the smart contract performs receiving, determining, crafting and assigning is performed.

Claims 2-23 are also rejected 35 USC 112(a) for being dependent on the rejected independent claims 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Andon et al. (US20200273048; hereinafter “Andon”) in view of Tsagkarakis, George ("The Six Dragons Reveal Mind-Blowing Crafting on The Blockchain", hereinafter: “Tsagkarakis”).
With respect to claim 1
Andon teaches the limitations of:
executing, by a set of one or more node devices, a crafting smart contract that corresponds to a specific collection of NFTs having a plurality of different types of NFTs ([0048], each unique token may be directly linked to a single CryptoKick object, which may be embodied as a virtual reproduction or digital-art version of a sneaker. In an example, the token may include a 64-bit alphanumeric code that is sectioned into individual code segments. One or more or all of the code segments of the alphanumeric code may express data indicative of attributes of the collectible digital shoe. For instance, a series of code segments may provide digital shoe attributes, such as Style, Materials, Family, Heat, Colorway, Future Attributes, Make, Model, Pattern Scheme, Image Background, etc. Each subset of a code may generally function as a genotype that produces a visual phenotype expression to the user. An originally created CryptoKick may include cryptographic token data that is representative of attributes from a companion physical shoe. During the creation of a CryptoKick, a smart contract may be generated to authenticate ownership and to track future transaction of the CryptoKick. Digital shoe attributes may also be linked to a bill of materials.), 
wherein the crafting smart contract includes a plurality of different crafting recipes that each respectively define a combination of one or more types of NFTs ([0019], the server-class computer may receive (from either participating party) a digital breeding solicitation with a request to intermingle the cryptographic digital asset with a third-party cryptographic digital asset. Upon receipt of this solicitation, the server-class computer may responsively generate a progeny cryptographic digital asset with a combination of one or more features from the second-party cryptographic digital asset and one or more features from the third-party cryptographic digital asset. For instance, each cryptographic digital asset may be assigned a respective unique cryptographic token key with a code string that is segmented into a series of code subset. One or more of these code subsets may include data indicative of attributes of the corresponding digital shoe.) and an amount of each of the one or more types of NFTs, ([0064], CryptoKicks may be backed by fungible tokens, where the digital collectible represents a monetary value. In one implementation, certain attributes within the code assigned to the token may dictate the worth. For example, a style attribute indicative of a high-top sneaker, may have a first value, a style attribute indicative of yoga pants may have a second value, and a style attribute indicative of a running shirt may have a third value. In an example, these values may either be allowed to float according to market forces, or may be tied to a fiat currency.)
that when received by the crafting smart contract from a respective user account on a distributed ledger, trigger the awarding of a new NFT of a different type from the one or more types of NFTs defined in the respective crafting recipe to the respective user account on the distributed ledger ([0072], Owners of cryptographic digital assets may wish to intermingle or “breed” their digital assets with other digital assets to create asset “offspring,” such as schematically shown in FIG. 6. A first digital asset owner and a second digital asset owner may wish to collaborate and crossbreed their digital assets 82, 84 in order to create a new cryptographic digital asset. The first owner may be set as a “primary artist” if his/her digital asset has attributes desired by the second owner. In this instance, the second owner may initiate a smart contract with the first owner to collaborate.),
receiving, by the crafting smart contract, a crafting request from a user device associated with a user ([0014], receiving, via the server computer over the distributed computing network from personal computing devices of multiple users, requests to participate in the future transaction; [0021], Optionally, the server-class computer may generate a smart contract that authenticates ownership of and/or tracks future transaction of the cryptographic digital asset.)
wherein each one of the set of owned NFTs is from the specific collection of NFTs ([0008], These digital assets may function, at least in part, to connect a real-world product, such as a physical shoe, to a virtual collectible, such as a digital shoe. When a consumer buys a genuine pair of shoes—colloquially known as “kicks”—a digital representation of a shoe may be generated, linked with the consumer, and assigned a cryptographic token, where the digital shoe and cryptographic token collectively may represent a “CryptoKick” (CK). The digital representation may include a computer-generated avatar of the shoe or a limited-edition artist rendition of the shoe.) and has a respective set of attributes that include a template identifier that indicates a type of the owned NFT ([0010], A digital asset, in at least some applications, may include genotype information and/or phenotype information for a digital shoe. This genotype/phenotype data may represent certain traits, attributes, colors, styles, backgrounds, etc., of the digital asset, and may be coordinated according to “breeding rules” that govern any intermingling of a digital shoe with one or more other discrete digital shoes.) and a token identifier that uniquely identifies the owned NFT ([0011], generating a cryptographic digital asset associated with the article of footwear, the cryptographic digital asset including a digital shoe (e.g., a computer-generated avatar) and a unique digital shoe ID code (e.g., a key and cryptographic token); linking, via the middleware server computer, the cryptographic digital asset with the unique owner ID code;);

determining, by the crafting smart contract, a specified type of NFT from the collection of NFTs to award the user based on the set of owned NFTs indicated in the crafting request and a crafting recipe of the plurality of crafting recipes corresponding to the set of owned NFTs ([0023], For any of the disclosed systems, methods, digital assets, and retail products, the cryptographic digital assets include multiple asset sets each containing a distinct type of cryptographic digital asset. In this instance, the second subset of users includes multiple subset groups with users each selected to receive the corresponding type of cryptographic digital assets from that asset set. Optionally, the first asset set includes a distinct number of the first type of cryptographic digital assets, and the second asset set includes a distinct number of the second type of cryptographic digital assets.); 

Andon does not explicitly disclose, but Tsagkarakis teaches:
the crafting request indicating a set of owned NFTs that are owned by the user (page 3 “own the recipe and some materials”),
crafting, by the crafting smart contract, a new unique NFT of the specified type of NFT (page 3 “This new blockchain item goes straight to your in-game inventory as a new token with a unique ID and a supply of 1”); and 
assigning, by the crafting smart contract, the new unique NFT to a user account of the user on the distributed ledger (page 3 “Sync your blockchain wallet… This new blockchain item goes straight to your in-game inventory as a new token with a unique ID”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tsagkarakis with the teaching of Andon as they relate to a non-fungible token system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art at the time the invention was made would have recognized the system of Andon, for example creating and provisioning digital assets, to include the method of crafting a recipe of creating your own digital asset (blockchain items) as taught by Tsagkarakis for the predicated result of improving and including additional features and functionality of provisioning the digital asset.

With respect to claim 2
The combination of Andon and Tsagkarakis teaches the limitation of claim 1.  Tsagkarakis further teaches: determining the specified type of NFT includes verifying that the set of owned NFTs are valid and owned by the user (page 3 “wait for the confirmation”).

With respect to claim 3
The combination of Andon and Tsagkarakis teaches the limitation of claim 2.  Andon further teaches: determining the specified type of NFT includes determining a type of each owned NFT in the set of NFTs and determining the crafting recipe corresponding to the type of each owned NFT and a quantity of each type of owned NFT (para [0023] “the first asset set includes a distinct number of the first type of cryptographic digital assets, and the second asset set includes a distinct number of the second type of cryptographic digital assets”.)

With respect to claim 6
The combination of Andon and Tsagkarakis teaches the limitation of claim 1.  Andon further teaches: the collection of NFTs are digital trading cards, wherein each digital trading card includes a digital asset and a set of attributes of the NFT (pare [0119], a set of digital assets may take the form of, or may be used in a digital collectable card game (DCCG)”).

With respect to claim 12
The combination of Andon, Tsagkarakis, and Blocknative teaches the limitation of claim 8.  Andon  further teaches: the crafted cards include at least one type of NFT that is redeemable for a real-world item ([0122] “the digital asset data may simply be an indication of which card in the user's account was played”).


With respect to claim 13
The combination of Andon, Tsagkarakis, and Blocknative teaches the limitation of claim 8.  Andon  further teaches: the crafted cards include a type of NFT that is configured for integration into a video game, wherein the video game is configured to adjust one or more parameters of the video game in response to verifying that a player of the video game owns an NFT that is configured for integration into the video game ([0172] “the video game is a digital collectable card game, and wherein the virtual object is represented as a digital collectable card”).


With respect to claim 14
The combination of Andon and Tsagkarakis teaches the limitation of claim 1.  Tsagkarakis further teaches: crafting the new unique NFT includes instructing a minting smart contract to mint a new NFT of the specified type (page 3 “recipe and some materials in order to craft an item”, page 3 “unique ID”).

With respect to claim 15
The combination of Andon and Tsagkarakis teaches the limitation of claim 1.  Andon further teaches: crafting the new unique NFT includes randomly selecting the new unique NFT from a set of pre-minted NFTs of the specified type ([0093-0098], “The Collab Science algorithm then builds a new token ID for the resultant “progeny” digital asset based on the digits in the random number”).

With respect to claim 16
The combination of Andon and Tsagkarakis teaches the limitation of claim 1.  Andon further teaches: determining the specified type of NFT includes randomly selecting one of a plurality of specified types of NFTs, wherein each of the specified types of NFTs are defined in the crafting recipe corresponding to the set of NFTs ([0093-0098], “The Collab Science algorithm then builds a new token ID for the resultant “progeny” digital asset based on the digits in the random number”).


With respect to claim 17
The combination of Andon and Tsagkarakis teaches the limitation of claim 1.  Tsagkarakis further teaches: assigning the new unique NFT to the user account of the user includes updating the ownership data of the new unique NFT to indicate that the new unique NFT is assigned to the user account of the user (page 3 “unique ID”).

With respect to claim 18
The combination of Andon and Tsagkarakis teaches the limitation of claim 1.  Tsagkarakis further teaches: the crafting request is received from a digital wallet of the user that is executed by the user device (page 3 “Sync your blockchain wallet”).

With respect to claim 19
The combination of Andon and Tsagkarakis teaches the limitation of claim 18.  Tsagkarakis further teaches: the crafting request includes the set of owned NFTs (page 3 “you have to own the recipe and some materials”).

With respect to claim 20
The combination of Andon and Tsagkarakis teaches the limitation of claim 18.  Tsagkarakis further teaches: the crafting request includes token identifiers of each of the set of owned NFTs (page 3 “the blockchain materials”).

With respect to claim 21
The combination of Andon and Tsagkarakis teaches the limitation of claim 1.  Tsagkarakis further teaches: the distributed ledger is a blockchain (page 2 “items on the blockchain”).


With respect to claim 22
The combination of Andon and Tsagkarakis teaches the limitation of claim 21.  Tsagkarakis further teaches: the node devices host the blockchain (page 2 “the blockchain”).

With respect to claim 23
The combination of Andon and Tsagkarakis teaches the limitation of claim 1.  Tsagkarakis further teaches: at least one of the crafting recipes further requires one or more specific types of fungible tokens in addition to the defined combination of different types of NFTs (page 3 “own the recipe and some materials in order to craft an item”).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Andon et al. (US20200273048; hereinafter “Andon”) in view of Tsagkarakis, George ("The Six Dragons Reveal Mind-Blowing Crafting on The Blockchain", hereinafter: “Tsagkarakis”), and further in view of Papanikolas (US20210097508; hereinafter:  ”Papanikolas”).
With respect to claim 4
The combination of Andon and Tsagkarakis teaches the limitation of claim 1. The combination does not explicitly disclose, but Papanikolas teaches: burning, by the crafting smart contract, the set of owned NFT such that the owned NFTs are no longer owned by the user and are no longer transferrable (see [0041] on burn tokens)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tsagkarakis/Andon with the teaching of Papanikolas as they relate to a non-fungible token system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art at the time the invention was made would have recognized the system of Tsagkarakis/Andon, for example creating and provisioning digital assets in Andon, to include the method of burning NFT/tokens as taught by Papanikolas for the predicated result of improving and including additional features and functionality of provisioning the digital asset.

With respect to claim 5
The combination of Andon, Tsagkarakis, and Papanikolas teaches the limitation of claim 4.  Papanikolas further teaches: burning the set of NFTs comprises assigning each of the set of owned NFTs to a burner account on the distributed ledger ([0044], “creating the ownership database is to record all of the events regarding creation, transfer of ownership, and burning of NFTs on the Ethereum blockchain”).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Andon et al. (US20200273048; hereinafter “Andon”) in view of Tsagkarakis, George ("The Six Dragons Reveal Mind-Blowing Crafting on The Blockchain", hereinafter: “Tsagkarakis”), and further in view of "Lessons from a Pioneer in the NFT Game Ecosystem: A Brave New World for Indie Dapp Devs", blocknative, https://www.blocknative.com/blog/gu-cards, October 1, 2019 (Blocknative).
With respect to claim 7
The combination of Andon and Tsagkarakis teaches the limitation of claim 6.  The combination does not explicitly disclose, but Blocknative teaches: the collection of NFTs includes different types of build cards and different types of crafted cards (page 2 “build a card browser”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tsagkarakis/Andon with the teaching of Blocknative as they relate to a non-fungible token system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art at the time the invention was made would have recognized the system of Tsagkarakis/Andon, for example creating and provisioning digital assets in Andon, to include the method of building cards as taught by Blocknative for the predicated result of improving and including additional features and functionality of provisioning the digital asset.

With respect to claim 8
The combination of Andon, Tsagkarakis, and Blocknative teaches the limitation of claim 7.  Blocknative further teaches: at least one of the plurality of crafting recipes defines a combination of build cards required to craft a specific type of crafted card (page 2 “built functionality to help with deck building”).


With respect to claim 9
The combination of Andon, Tsagkarakis, and Blocknative teaches the limitation of claim 7.  Blocknative further teaches: the build cards are NFTs that are initially awarded to a respective user account in response to unboxing a respective digital pack corresponding to the NFT collection (page 3 “build decks”).

With respect to claim 10
The combination of Andon, Tsagkarakis, and Blocknative teaches the limitation of claim 9.  Blocknative further teaches: each digital pack corresponding to the NFT collection is an NFT that is redeemable for a set number of NFTs (page 3 “GU.cards also lets players build decks, discover combos, buy packs”).

With respect to claim 11
The combination of Andon, Tsagkarakis, and Blocknative teaches the limitation of claim 10.  Blocknative further teaches: each digital pack is redeemable only for build cards page 3 “GU.cards also lets players build decks, discover combos, buy packs”).



Conclusion
THIS ACTION IS MADE Non-FINAL.
References, made of record but not cited, include:
US 20190299105 A1 (Knight) directed to converting digital assets in gaming platform,
US 11308487 B1 (Foster) directed to obtaining digital assets,
Hoogendoorn, Robert, "The Six Dragons NFT Extends to Crafting Simulator", PLAY TO EARN ONLINE, https://www.playtoearn.online/2021/01/11/the-six-dragons-nft-extends-to-crafting-simulator/, January 11, 2021 (Hoogendoorn).
Flynn, Brian, “Crafting New Value with Existing Tokens”, medium.com, https://medium.com/@brianubiquik/crafting-new-value-with-existing-tokens-de95fe838fea, June 6, 2018 (Flynn).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/Examiner, Art Unit 3685                                                                                                                                                           11/8/2022

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685